Citation Nr: 0614777	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Naples 
Community Hospital on October 23, 2003.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 










INTRODUCTION

The veteran served from May 1960 to March 1964.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in February 2004 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida.


FINDING OF FACT

The care and treatment received at Naples Community Hospital 
on October 23, 2003 was not for emergency services.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Naples 
Community Hospital on October 23, 2003 is denied.  38 
U.S.C.A. § 1725, 1728 (West Supp. 2005); 38 C.F.R. §§ 17.120, 
17.1000-8 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
involving the claim was made prior to receiving proper 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case. 

The veteran received proper notification in a June 2004 
letter.  VA fully notified the veteran of what is required to 
substantiate his claim in the letter, and in the June 2004 
statement of the case (SOC).  Together, the letter and the 
SOC provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  In fact, the veteran failed to 
respond altogether.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private medical 
records, including records from Naples Community Hospital, 
lab reports from Naples Community Hospital, medical opinions 
from a VA physician, and statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II. Unauthorized Private Medical Expenses

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Naples Community Hospital on October 23, 2003.  Generally, 
the admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2005).  

The veteran is not asserting, nor does the evidence otherwise 
show, that his treatment at Naples Community Hospital on 
October 23, 2003 was authorized in advance.  As such, the 
veteran's treatment at the non-VA facility was not authorized 
in advance.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

a) For veterans with service connected 
disabilities. Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1) For an adjudicated 
service-connected disability; (2) For nonservice-
connected disabilities associated with and held to 
be aggravating an adjudicated service-connected 
disability; (3) For any disability of a veteran who 
has a total disability permanent in nature 
resulting from a service-connected disability (does 
not apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or 
other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case, the veteran is not service-connected for any 
disabilities or diseases.  The medical records from Naples 
Community Hospital and the statements from the veteran 
indicate that he sought emergency room treatment for diarrhea 
and fever for one week.  The veteran is not service-connected 
for diarrhea.  There is also no indication in the record that 
the veteran has a total disability permanent in nature 
resulting from a service-connected disability, nor is he 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j).  In short, the claim fails to meet the 
requirements of the first statutory requirement under 
38 C.F.R. § 17.120.  Therefore, payment cannot be authorized 
under 38 C.F.R. § 17.120(a-c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West Supp. 2005) and 
38 C.F.R. §§ 17.1000-1008 (2005).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

The central issue in this case is whether the veteran 
meets requirement 38 C.F.R. § 17.1002(b).  Upon review, 
the medical evidence fails to show that the veteran's 
condition was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part).  
38 C.F.R. § 17.1002(b) (emphasis added). 

The emergency department records from Naples Community 
Hospital on October 23, 2003 showed that the veteran was 
traveling through the country, and sought treatment after 
developing diarrhea, abdominal pain and a fever.  He 
complained of having diarrhea and a fever for one week.  The 
veteran did not have nocturnal diarrhea, there was mild 
cramps and watery diarrhea, but no blood.  History revealed 
that the veteran developed septic olecranon bursitis that was 
treated with Koflex initial without drainage, then finally 
was aspirated and filled up again.  The veteran was then 
treated with Cipro that he finished about one week prior to 
when the diarrhea started.  

Examination noted no chest pain, palpitations or syncope.  
Digestive system showed no blood, no urgency, no tenesmus, 
and a few cramps.  The final diagnosis was diarrhea and 
clostridium difficile diarrhaea.  The examiner commented that 
the veteran had diarrhea with history of use of antibiotics, 
Cephalospirins Cipro.  It suggested very wide possibility of 
Clostridium difficile.  The veteran was discharged on 
medication for ten days.  

None of the records from Naples Community Hospital indicated 
that the veteran was receiving emergency care or services on 
October 23, 2003.    

In addition, VA medical opinion dated in February 2004 
indicated that the veteran's treatment at Naples Community 
Hospital on October 23, 2003 was nonemergent based on the 
veteran's complaints of diarrhea and fever for one week 
duration without blood.  

In his notice of disagreement, the veteran asserted that it 
was an emergency situation.  He noted the lab reports from 
the hospital, which indicated that he had salmonella 
poisoning and that he was in terrible pain and could hardly 
move.  

The same VA medical examiner re-reviewed the hospital reports 
and the lab report showing presence of salmonella in the 
stool.  The examiner again found that the condition was 
nonemergent based on duration of the condition and the lack 
of serious complications (blood in stool, high fever).  The 
examiner further stated that VA facilities were available to 
the veteran for services.  The Board finds the VA medical 
opinions persuasive as it was based on a review of the Naples 
Community Hospital records and lab report.  Additionally, a 
physician's record from Naples Community Hospital indicated 
that the veteran's pain intensity was 0 on a scale of 0-10 
(10 being the highest degree of pain).  Again, there was no 
indication from the Naples Community Hospital that this was 
an emergency. 

In short, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the requirement that he 
received emergency care or services.  The evidence, 
specifically the duration of the problem, the lack of blood 
in stool, no high fever, and medical records indicating that 
the veteran was not in pain, clearly demonstrates that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would not have been 
hazardous to life or health.  38 C.F.R. § 17.1002(b).  As the 
veteran's claim failed to meet the requirement that he had 
emergency care or services, the Board is compelled to deny 
the claim.





ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Naples 
Community Hospital on October 23, 2003 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


